UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 2, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-17541 PRESSTEK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 02-0415170 (I.R.S. Employer Identification No.) 10 Glenville Street Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 769-8056 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer o Accelerated filer þNon-accelerated filer o Smaller reporting company o (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of August 8, 2011, there were 37,320,369 shares of the Registrant’s Common Stock, $0.01 par value, outstanding. PRESSTEK, INC. INDEX PAGE PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of July 2, 2011 and January 1, 2011 (Unaudited) 3 Consolidated Statements of Operations for the three and six months ended July 2, 2011 and July 3, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the six months ended July 2, 2011 and July 3, 2010 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 4. Controls and Procedures 39 PART II OTHER INFORMATION Item 6. Exhibits 40 Signatures 41 This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.See “Information Regarding Forward-Looking Statements” under Part 1 – Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of the Quarterly Report on Form 10-Q. DI is a registered trademark of Presstek, Inc. ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS PRESSTEK, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) July 2, January 1, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Line of credit $ $ Accounts payable Accrued expenses Deferred revenue Total current liabilities Other long-term liabilities 67 95 Total liabilities Stockholders' equity Preferred stock, $0.01 par value, 1,000,000 shares authorized, no shares issued - - Common stock, $0.01 par value, 75,000,000 shares authorized, 37,311,053 and 36,942,166 shares issued and outstanding at July 2, 2011 and January 1, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - PRESSTEK, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per-share data) (Unaudited) Three months ended Six months ended July 2, July 3, July 2, July 3, Revenue Equipment $ Consumables Service and parts Total revenue Cost of revenue Equipment Consumables Service and parts Total cost of revenue Gross profit Operating expenses Research and development Sales, marketing and customer support General and administrative Amortization of intangible assets Restructuring and other charges 48 37 49 Total operating expenses Operating loss ) Interest and other income (expense), net ) Loss from continuing operations before income taxes ) Provision (benefit) for income taxes ) ) Loss from continuing operations ) Gain(loss) from discontinued operations, net of tax - 8 - ) Net loss $ ) $ ) $ ) $ ) Loss per share - basic Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - - - ) $ ) $ ) $ ) $ ) Loss per share - diluted Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - - - ) $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. - 4 - PRESSTEK, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six months ended July 2, July 3, Operating activities Net loss $ ) $ ) Add loss from discontinued operations - 70 Loss from continuing operations ) ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets Provision for warranty costs 16 ) Provision (credit) for accounts receivable allowances Stock compensation expense Accrual for non-cash bonus plan 80 Loss on disposal of long-lived assets 42 - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories 42 ) Other current assets ) ) Deferred income taxes - ) Other noncurrent assets Accounts payable Accrued expenses ) ) Restructuring and other charges 49 Deferred revenue ) Net cash used in operating activities from continuing operations ) ) Investing activities Purchase of property, plant and equipment ) ) Investment in patents and other intangible assets ) ) Net cash used in investing activities from continuing operations ) ) Financing activities Net proceeds from issuance of common stock 64 Payments of loan origination costs - ) Net borrowings (repayments) under line of credit agreement ) Net cash provided by (used in) financing activities from continuing operations ) Cash provided by discontinued operations Operating activities - Investing activities - Net cash provided by discontinued operations - Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ Cash paid for income taxes $
